May 30, 2019

VIA ECF

Judge Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Rajaratnam v. Motley Rice, LLC, et al, No. 1:18-cv-03234-KAM-RML;
       Request for Modiﬁcation to Brieﬁng Schedule for Motions to Dismiss

Dear Judge Matsumoto:

We represent Plaintiﬀ Raj Rajaratnam in the above-referenced action. We write to request
a modiﬁcation to the brieﬁng schedule for Defendants’ motions to dismiss the Amended
Complaint. �is is the ﬁrst request for an adjournment of that brieﬁng schedule. Prior to
submitting this request, we conferred with counsel for defendants Motley Rice, LLC and
Michael Elsner, and counsel for defendants Kanetkar, Allison and Mallon. All counsel
have consented to the proposed revised scheduling order (see attached).

On January 18, 2019, Mr. Rajaratnam ﬁled an Amended Complaint in this action.
Pursuant to the Order dated February 6, 2019, the parties conferred on a brieﬁng schedule
for Defendants’ proposed motions to dismiss the Amended Complaint. By letter dated
February 8, 2019, the parties agreed to a proposed brieﬁng schedule that provided as
follows: Defendants’ motions to dismiss the Amended Complaint be served by April 12,
2019; Plaintiﬀ’s opposition brief be due 60 days thereafter on June 12, 2019; and
Defendants’ reply brief be due 30 days thereafter on July 12, 2019. �e Court adopted the
parties’ proposed brieﬁng schedule in its Order dated February 26, 2019. On April 12,
2019, the Defendants served their respective motions to dismiss the Amended Complaint
and supporting papers.

Because of personal and professional obligations, Plaintiﬀ’s counsel has requested, and
Defendants’ counsel has agreed, to modify the existing brieﬁng schedule so that
Hon. Kiyo A. Matsumoto
May 30, 2019
Page 2 of 2


Plaintiﬀ’s counsel has an additional 14 days, to June 26, to serve Plaintiﬀ’s opposition.
Counsel for the parties have further agreed that, in light of this extension of Plaintiﬀ’s
time to ﬁle his opposition brief, the time for service of Defendants’ reply briefs will be
extended to August 8, 2009. �e proposed revised brieﬁng schedule is as follows:
Plaintiﬀ’s opposition brief to be served on or before June 26, 2019; and Defendants’ reply
briefs to be served on or before August 8, 2019.

We thank the Court for its consideration of this request.

Respectfully submitted,

Jonathan D. Lupkin
Jonathan D. Lupkin

cc: All Counsel of Record (via ECF)

4835-2908-8152, v. 5
